 



LIMITED LIABILITY COMPANY AGREEMENT

OF

SYNCHEALTH MSO, LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

This Limited Liability Company Agreement of SyncHealth MSO, LLC (the “Company”)
is made and entered into effective as of 1 January 2019 (the “Effective Date”),
by and among the Members and the Company.

 

RECITALS:

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act (6 Del. C. § 18-101, et seq., as amended
and in effect from time to time, the “Act”) by filing a Certificate of Formation
with the Office of the Secretary of State of the State of Delaware;

 

WHEREAS, reference is made to: (i) that certain Contribution Agreement dated as
of even date herewith entered into by and between the Members (the “Contribution
Agreement”); (ii) that certain Technology Integration Agreement dated as of even
date herewith entered into among the Company and the Alliance Member (the
“Integration Agreement”); (iii) that certain Subscription Agreement dated as of
even date herewith by and between Trxade Group, Inc. (“Trxade”) and the PanOptic
Member (the “Subscription Agreement”); (iv) that certain Shareholder Agreement
dated as of even date herewith by and between Trxade and the PanOptic Member;
and (v) that certain Letter Agreement dated as of even date herewith by and
between the Company, Trxade, the Alliance Member and the PanOptic Member (the
“Letter Agreement;” the Contribution Agreement, the Integration Agreement, the
Subscription Agreement, the Shareholder Agreement and the Letter Agreement, and
all exhibits, schedules and annex are referred to collectively herein as the
“Transaction Documents); and

 

WHEREAS, the parties hereto wish to effect the transactions contemplated by the
Transaction Documents and commence the operation and management of the Company
on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement, the following terms have the meanings set forth
below:

 

“Act” has the meaning set forth in the Recitals.

 

“Additional Contribution” means, with respect to each Member, any amount
contributed by such Member to the Company in excess of the existing Contribution
of such Member.

 

   

 

 

“Additional Member” has the meaning set forth in Section 3.02(d).

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a) credit to such Capital Account any amounts that such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b) debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Affiliate” of any Person means any Person that directly or indirectly through
one or more intermediaries, Controls, is Controlled by or is under common
Control with such Person, and the term “Affiliated” shall have a correlative
meaning.

 

“Agreement” means this Limited Liability Company Agreement, including all
schedules hereto, as it may be amended or restated from time to time.

 

“Alliance Manager” has the meaning set forth in Section 4.01(a)(ii).

 

“Alliance Member” means Alliance Pharma Solutions, LLC, together with its
respective successors and Permitted Transferees.

 

“Authorized Representative” has the meaning set forth in Section 7.06.

 

“Bankruptcy” of a Member means (a) the filing by a Member of a voluntary
petition seeking liquidation, reorganization, arrangement or readjustment, in
any form, of its debts under Title 11 of the United States Code or any other
federal or state insolvency law, or a Member’s filing an answer consenting to or
acquiescing in any such petition, (b) the making by a Member of any assignment
for the benefit of its creditors or (c) the expiration of sixty (60) days after
the filing of an involuntary petition under Title 11 of the United States Code,
an application for the appointment of a receiver for the assets of a Member, or
an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other Federal or state insolvency law,
provided that the same shall not have been vacated, set aside or stayed within
such sixty-day period.

 

“Board of Managers” has the meaning set forth in Section 4.01(a)(i).

 

“Book Item” has the meaning set forth in Section 6.05(a)(i).

 

 2 

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or authorized by applicable law to be closed
in New York, New York.

 

“Capital Account” has the meaning set forth in Section 3.09.

 

“Certificate” means the Certificate of Formation of the Company as filed with
the Secretary of State of the State of Delaware pursuant to the Act as set forth
in the Recitals, as it may be amended or restated from time to time.

 

“Change of Control” means:

 

(a) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions during the twelve month period ending on the date of the
most recent sale, lease, exchange or other transfer) of all or substantially all
of the assets of the Company to any person or persons acting as a group (as
determined pursuant to Treasury Regulations Section 1.409A-3(i)(5)(v)(B) and
Internal Revenue Service interpretations thereunder (a “Group”)), other than to
a person or Group holding, directly or indirectly, at least fifty percent (50%)
of the total fair market value of the outstanding and issued equity interests of
the Company, as constituted immediately preceding such event or to a person or
Group in which the Alliance Member and the PanOptic Member (or any of their
Affiliates) still have the right to designate a majority of the managing
members, board of directors, or other board of governance of the acquiring
person or Group; or

 

(b) the acquisition by any person or Group of more than fifty percent (50%) of
the total fair market value of the outstanding and issued equity interests in
the Company, other than any event as a result of which partners or owners (or
their affiliates) of the Company, as constituted immediately preceding such
event, hold greater than one-half (50%) of the total fair market value of the
outstanding and issued equity interests of the Company; provided, however, that
no Change of Control under the foregoing clause (B) shall be deemed to have
occurred in the event the Alliance Member and the PanOptic Member (or any of
their Affiliates) still have the right to designate a majority of the members of
the Company Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” has the meaning specified in the Preamble.

 

“Company Business” has the meaning set forth in Section 2.05(a).

 

“Company Expenses” has the meaning set forth in Section 4.03(a).

 

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Company Register” has the meaning set forth in Section 3.01.

 

“Contribution” means, with respect to any Member, the amount of money or fair
market value of property contributed to the Company by such Member at such time
with respect to the Interests held by such Member; “Contributions” means, with
respect to any Member, the aggregate amount of money or fair market value of
property contributed to the Company by such Member (or its predecessors in
interest) with respect to the Interests held by such Member.

 

 3 

 

 

“Control,” “Controlled” and “Controlling” mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting Securities, by
contract or otherwise.

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for U.S. federal income
tax purposes with respect to an asset for such Fiscal Year, except that (a) with
respect to any asset the Gross Asset Value of which differs from its adjusted
tax basis for U.S. federal income tax purposes at the beginning of such Fiscal
Year and which difference is being eliminated by use of the “remedial method” as
defined by Regulations Section 1.704-3(d), Depreciation for such Fiscal Year
shall be the amount of book basis recovered for such Fiscal Year under the rules
prescribed by Regulations Section 1.704-3(d)(2), and (b) with respect to any
other asset the Gross Asset Value of which differs from its adjusted tax basis
for U.S. federal income tax purposes at the beginning of such Fiscal Year,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the U.S. federal income tax depreciation, amortization, or
other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; provided, however, that in the case of clause (b) above, if
the adjusted tax basis for U.S. federal income tax purposes of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board of Managers.

 

“Depreciation Recapture” has the meaning set forth in Section 6.05(a)(ii)(B).

 

“Employee Equity Plan” means any incentive equity plan or arrangement adopted by
the Board of Managers for the issuance of Units to officers, directors,
managers, employees or consultants of the Company or any of its Subsidiaries.

 

“Entity” means any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative,
association or other entity.

 

“Equity Securities” has the meaning set forth in Section 3.02(a).

 

“Excluded Opportunity” has the meaning set forth in Section 4.06.

 

“Fiscal Year” has the meaning set forth in Section 2.08.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:

 

(a) the Gross Asset Value of any asset contributed by a Member to the Company is
the gross fair market value of such asset as determined by the Board of Managers
at the time of contribution;

 

 4 

 

 

(b) the Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Board of Managers, as
of the following times: (i) the acquisition of any additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
Contribution; (ii) the distribution by the Company to a Member of more than a de
minimis amount of property as consideration for an interest in the Company;
(iii) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity, or by a new Member
acting in a Member capacity or in anticipation of becoming a Member; and (iv)
the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); provided, however, that the adjustments pursuant to
clauses (i), (ii) and (iii) above shall be made only if the Board of Managers
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company;

 

(c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution as determined by the Board of Managers; and

 

(d) the Gross Asset Values of all Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and clause (f) of the
definition of “Net Income” and “Net Loss” or Section 6.03(f); provided, however,
that such Gross Asset Values shall not be adjusted pursuant to this clause (d)
to the extent the Board of Managers reasonably determines that an adjustment
pursuant to clause (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph.

 

If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clause (a) or (b) above, such Gross Asset Value shall thereafter be
adjusted by Depreciation taken into account with respect to such asset for
purposes of computing Net Income or Net Loss.

 

“Indemnified Party” has the meaning set forth in Section 4.05(a).

 

“Initial Public Offering” means any initial underwritten sale of common stock or
other equity Securities of the Company or any Entity that holds, directly or
indirectly, all of the equity interests of the Company, pursuant to an effective
registration statement under the Securities Act filed with the Commission on
Form S-1 (or a successor form) after which sale such common stock or other
equity securities are (a) listed on a national securities exchange or authorized
to be quoted on an inter-dealer quotation system of a registered national
securities association and (b) registered under the Securities Exchange Act.

 

“Interest” means the limited liability company interest represented by the Units
owned by a Member in the Company at any particular time, including the right of
such Member to any and all benefits to which such Member may be entitled as
provided in the Act, this Agreement, or otherwise, together with the obligations
of such Member to comply with all terms and provisions of this Agreement and the
Act.

 

 5 

 

 

“Liquidator” has the meaning set forth in Section 9.03(b).

 

“Manager” has the meaning set forth in Section 4.01(a)(i).

 

“Member” means any Person who is listed as a Member of the Company on Schedule I
attached hereto, as that exhibit may be amended from time to time, and who has
been admitted as a Member of the Company pursuant to the terms and conditions of
this Agreement.

 

“Member Loan” has the meaning set forth in Section 3.08.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Member Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

 

“Net Income” and “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss) with the following adjustments (without duplication):

 

(a) any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Net Income or Net Loss pursuant to
this paragraph, shall be added to such income or loss;

 

(b) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income or Net Loss, shall be subtracted from such taxable
income or loss;

 

(c) in the event the Gross Asset Value of any Company asset is adjusted pursuant
to clauses (b) or (c) of the definition of “Gross Asset Value”, the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Income or Net Loss;

 

(d) gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

 6 

 

 

(e) in lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year, computed in accordance
with the definition of “Depreciation”;

 

(f) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) or Section 743(b) of the Code is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in determining
Capital Accounts, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Net Income or Net
Loss; and

 

(g) any items which are specially allocated pursuant to the provisions of
Section 6.03 shall not be taken into account in computing Net Income or Net
Loss.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).

 

“Other Members” means: (i) with regards to a Tag-Along Sale, all the Members
other than the Tag Along Seller Member; and (ii) with regards to the Right of
First Refusal, the Member who is not the Seller.

 

“PanOptic Manager” has the meaning set forth in Section 4.01(a)(ii).

 

“PanOptic Member” means PanOptic Health, LLC., together with its respective
successors and Permitted Transferees.

 

“Partnership Representative” has the meaning set forth in Section 7.03.

 

“Permitted Transferee” means, with respect to each Member, (a) a corporation,
limited liability company or partnership, the stockholders, members or partners
of which include only the direct or indirect stockholders, members or partners
of such Member or (b) any Affiliate of such Member.

 

“Person” means any individual or Entity and, where the context so permits, the
legal representatives, successors in interest and permitted assigns of such
Person.

 

“Preemptive Right” has the meaning set forth in Section 3.02(b).

 

“Prime Rate” means the highest prime rate of interest quoted from time to time
by The Wall Street Journal as the “base rate” on corporate loans at large money
center commercial banks.

 

“Proposed Issuance Notice” has the meaning set forth in Section 3.02(b).

 

“Regulations” means the Treasury Regulations promulgated under the Code.

 

 7 

 

 

“Reserves” means the amount of proceeds that the Board of Managers determines in
its sole discretion is reasonably necessary to be maintained by the Company for
the purpose of paying reasonably anticipated Company Expenses, liabilities and
obligations of the Company regardless of whether such Company Expenses,
liabilities and obligations are actual or contingent.

 

“Roll-Up Transaction” has the meaning set forth in Section 13.16.

 

“Securities” means securities of every kind and nature, including stock,
interests, notes, bonds, evidences of indebtedness, options to acquire any of
the foregoing, and other business interests of every type, including interests
in any Entity.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder.

 

“Subsidiary” means, with respect to any specified Entity, any other Entity in
which such specified Entity, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least fifty percent (50%) of
either the ownership interest (determined by equity or economic interests) in,
or the voting control of, such other Entity.

 

“Substituted Member” has the meaning set forth in Section 8.02.

 

“Tag-Along Notice” has the meaning set forth in Section 8.04(b)(i).

 

“Tag-Along Notice Period” has the meaning set forth in Section 8.04(b)(iii).

 

“Tag-Along Offer” has the meaning set forth in Section 8.04(b)(ii).

 

“Tag-Along Percentage” means a fraction, expressed as a percentage, the
numerator of which is the number of Units proposed to be sold by the Tag-Along
Seller, and the denominator of which is the total number of Units held by the
Tag-Along Seller at such time.

 

“Tag-Along Portion” means, with respect to any Tagging Person in a Tag-Along
Sale, the product of (a) the Tag-Along Percentage and (b) the number of Units
held by the Tagging Person immediately prior to such Tag-Along Sale.

 

“Tag-Along Response Notice” has the meaning set forth in Section 8.04(b)(iii).

 

“Tag-Along Right” has the meaning set forth in Section 8.04(b)(iii).

 

“Tag-Along Sale” has the meaning set forth in Section 8.04(a).

 

“Tag-Along Seller” has the meaning set forth in Section 8.04(a).

 

“Tagging Person” has the meaning set forth in Section 8.04(a).

 

 8 

 

 

“Tax Amount” means the excess of (a) the product of (i) the Board of Managers’
estimate of taxable income allocated to a Member for the Fiscal Year through the
end of the month in which such distribution is made, multiplied by (ii) the
highest marginal federal, state and local income tax rate applicable to
individuals or corporations resident in New York, New York, the sole assets of
which are Units in effect for the Fiscal Year of the distribution, over (b) the
amount of distributions previously made to such Member pursuant to Section 5.03
during the Fiscal Year with respect to which the distribution is being made.

 

“Tax Distribution” has the meaning set forth in Section 5.03.

 

“Transfer” means to, directly or indirectly, transfer, sell, assign, exchange,
hypothecate, pledge or otherwise encumber or dispose of.

 

“Units” means an ownership interest in the Company, including any and all
benefits to which the holder of such Unit may be entitled under this Agreement,
together with all obligations of such holder to comply with the terms and
conditions of this Agreement.

 

“Unit Percentage” of any Member at any time means a fraction, expressed as a
percentage, the numerator of which is the aggregate number of Units held by such
Member at such time, and the denominator of which is the aggregate number of all
Units held by all Members at such time.

 

ARTICLE II
ORGANIZATION

 

Section 2.01 Formation of Company. The Company has been formed pursuant to the
Act. The rights and liabilities of the Members shall be as provided for in the
Act if not otherwise expressly provided for in this Agreement.

 

Section 2.02 Name. The name of the Company is “SyncHealth MSO, LLC.” The Company
Business shall be conducted under such name or under such other names as the
Board of Managers may deem appropriate in compliance with applicable law. The
name of the Company and its Subsidiaries shall not include, nor shall any
business of the Company or any of its Subsidiaries be conducted under any name
that includes, the name of any Member without such Member’s prior written
consent, which may be withheld or withdrawn in such Member’s sole discretion.

 

Section 2.03 Office; Agent for Service of Process. The address of the Company’s
registered office in Delaware is c/o the Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware, 19808. The name and address
of the registered agent in Delaware for service of process are the Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware, 19808.
The Board of Managers may change the registered office and the registered agent
of the Company from time to time. The Company shall maintain a principal place
of business and office(s) at such place or places as the Board of Managers may
from time to time designate.

 

Section 2.04 Term. The Company commenced on the date of the filing of the
Certificate, and the term of the Company shall continue until the dissolution of
the Company in accordance with the provisions of Article IX or as otherwise
provided by law.

 

 9 

 

 

Section 2.05 Purpose and Scope.

 

(a) The purpose and business of the Company (the “Company Business”) is to
engage in any lawful business or activity for which a limited liability company
may be organized under the Act.

 

(b) Except as expressly set forth in Section 2.07, the Company shall have the
power to do any and all acts reasonably necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the Company
Business and for the protection and benefit of the Company, and shall have,
without limitation, any and all of the powers that may be exercised on behalf of
the Company by the Board of Managers pursuant to this Agreement, including
pursuant to Section 2.06.

 

Section 2.06 Authorized Acts. In furtherance of the Company Business, but
subject to any applicable provisions of this Agreement, the Board of Managers,
on behalf of the Company, is hereby authorized and empowered:

 

(a) to do any and all things and perform any and all acts necessary or
incidental to the Company Business;

 

(b) to enter into, and take any action under, any contract, agreement or other
instrument as the Board of Managers shall determine to be necessary or desirable
to further the objects and purposes of the Company, including contracts or
agreements with any Member or prospective Member so long as such contracts and
agreements are on commercially reasonable and arm’s-length terms;

 

(c) to open, maintain and close bank accounts and draw checks or other orders
for the payment of money and open, maintain and close brokerage, money market
fund and similar accounts;

 

(d) to hire, for usual and customary payments and expenses, consultants,
brokers, attorneys, accountants and such other agents for the Company as it may
deem necessary or advisable, and authorize any such agent to act for and on
behalf of the Company;

 

(e) to incur expenses and other obligations on behalf of the Company and, to the
extent that funds of the Company are available for such purpose, pay all such
expenses and obligations;

 

(f) to borrow money, guarantee any obligation or grant a security interest in
the Company’s assets, which borrowing, guarantee or security interest shall be
on such terms as the Board of Managers shall determine;

 

(g) to bring and defend actions and proceedings at law or in equity and before
any governmental, administrative or other regulatory agency, body or commission;

 

(h) to establish Reserves for contingencies and for any other purpose of the
Company;

 

 10 

 

 

(i) to prepare and file all necessary returns and statements, pay all taxes,
assessments and other impositions applicable to the assets of the Company, and
withhold amounts with respect thereto from funds otherwise distributable to any
Member;

 

(j) to determine the accounting methods and conventions to be used in the
preparation of any accounting or financial records of the Company; and

 

(k) to act for and on behalf of the Company in all matters incidental to the
foregoing.

 

Section 2.07 Unanimous Manager Approvals. Notwithstanding anything to the
contrary herein or otherwise, no resolutions shall be passed or decision taken
by the Board of Managers either at a meeting of the Board of Managers or its
committee or by circulation in respect of any of the following matters unless
both the Alliance Manager and the PanOptic Manager shall have voted in favor of
such resolution or decision:

 

(a) Dissolution, liquidation, reorganization merger, amalgamation, or
restructuring of the Company;

 

(b) Disposition of substantially all of the assets of the Company, except in the
ordinary course of the normal business of the Company;

 

(c) Making capital calls on the Members;

 

(d) Changing the nature or scope of the Company Business or ceasing to carry on
the Company Business, or entering into any business other than the Company
Business;

 

(e) Amendments to the Agreement including any variations of rights attaching to
Units in the Company and change in capital structure of the Company;

 

(f) Disagreement relating to matters of joint responsibilities of the Alliance
Member and the PanOptic Member, including without limitation those disagreements
arising out of or in connection with the Transaction Documents;

 

(g) Litigation;

 

(h) Distributions or other distribution of any Equity Securities;

 

(i) Transfer of any Company-owned “Intellectual Property” (as that term is
defined in the Contribution Agreement) to any third party except for, without
limitation, grant of licenses for distributorship, agency, reselling arrangement
and/or franchises by the Company in the ordinary course of business;

 

(j) Increase any Company employee salaries;

 

(k) Incur debt in excess of $5,000.00;

 

(l) Approve the Transfer any Units; or

 

(m) Admit any Additional Member or Substituted Member.

 

 11 

 

 

Section 2.08 Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company
shall end on the last day of each calendar year unless, for U.S. federal income
tax purposes, another Fiscal Year is required. The Company shall have the same
Fiscal Year for U.S. federal income tax purposes and for accounting purposes.

 

ARTICLE III

CONTRIBUTIONS

 

Section 3.01 Contributions. The Members have made Contributions as reflected in
the register of the Company, which shall be maintained by the Company in
accordance with Article VII (the “Company Register”).

 

Section 3.02 Additional Contributions; Preemptive Rights; Additional Members.

 

(a) No Member shall be required to make any Additional Contributions to the
Company. In addition, no Member shall be permitted to make any Additional
Contributions to the Company without the consent of the Board of Managers. The
Board of Managers, subject to the Preemptive Right provided for in Section
3.02(b), shall have the authority to issue Units or other equity securities of
the Company, including any security or instrument convertible into equity
securities of the Company (“Equity Securities”), in such amounts and at a
purchase price per Unit or other Equity Security as determined by the Board of
Managers and to amend this Agreement accordingly.

 

(b) In the event that the Board of Managers determines to issue additional Units
or other Equity Securities of the Company to any Member or any of its
Affiliates, the Board of Managers shall provide written notice thereof to the
Members at least ten (10) Business Days prior to the date of such issuance (the
“Proposed Issuance Notice”). From the date of its receipt of the Proposed
Issuance Notice, each Member shall have the right (a “Preemptive Right”) to
purchase such additional Units or other Equity Securities up to an amount equal
to its Unit Percentage, exercisable by notice given to the Company, which shall
be an irrevocable election, within ten (10) Business Days after its receipt of
the Proposed Issuance Notice. If any Member elects not to exercise its
Preemptive Right for the full amount of Units or Equity Securities it is
entitled to purchase, the other exercising Members may elect to purchase such
Units or Equity Securities on a pro rata basis by indicating such intention in
the notice delivered to the Company pursuant to this Section 3.02(b).

 

(c) Notwithstanding anything to the contrary, if the Board of Managers
determines that complying with the provisions of Section 3.02(b) would be
materially detrimental to the Company in light of the circumstances, the Company
may issue additional Units or other Equity Securities subject to the Preemptive
Rights under this Section 3.02 to any Member or its Affiliates without first
offering such additional Units or other Equity Securities to any Members or
complying with the procedures of Section 3.02(b), so long as each Member
receives prompt written notice of the consummation of such issuance and
thereafter is given the opportunity to purchase additional Units or other Equity
Securities it would have been entitled to purchase pursuant to Section 3.02(b).

 

 12 

 

 

(d) Each new member to be admitted to the Company (each an “Additional Member”)
shall execute and deliver a written instrument satisfactory to the Board of
Managers, whereby such Additional Member shall become a party to this Agreement,
as well as any other documents required by the Board of Managers. Upon execution
and delivery of a counterpart of this Agreement and acceptance thereof by the
Board of Managers, such Person shall be admitted as a Member. Each such
Additional Member shall thereafter be entitled to all the rights and subject to
all the obligations of a Member as set forth herein.

 

Section 3.03 Interest Payments. No interest shall be paid to any Member on any
Contributions. All Contributions shall be denominated in U.S. dollars.

 

Section 3.04 Ownership and Issuance of Units.

 

(a) The Company has issued Units to each Member in respect of the Interest of
such Member. Each Member owns that number of Units as appears next to its name
on the Company Register. As of the date hereof (and after giving effect to the
transactions consummated under the Transaction Documents), Schedule I sets forth
a list of all the Members and the number of Units owned by such Member.

 

(b) The Board of Managers may issue up to One Million Units in accordance with
the terms of this Agreement.

 

Section 3.05 Voting Rights. All Members shall be entitled to one vote for each
Unit held by them, respectively, for any matter for which approval of the
Members is required by the Act or this Agreement and shall not be entitled to
any separate class or series votes or approval rights.

 

Section 3.06 Withdrawals. Except as explicitly provided elsewhere herein, no
Member shall have any right (a) to withdraw as a Member from the Company, (b) to
withdraw from the Company all or any part of such Member’s Contributions, (c) to
receive property other than cash in return for such Member’s Contributions or
(d) to receive any distribution from the Company, except in accordance with
Article V and Article IX.

 

Section 3.07 Limited Liability. Except as explicitly provided elsewhere herein
or in the Act, no Member shall be liable for any debts, liabilities or
obligations of the Company whatsoever, whether arising in contract, tort or
otherwise. Each of the Members acknowledges that its Contributions are subject
to the claims of any and all creditors of the Company to the extent provided by
the Act and other applicable law.

 

Section 3.08 Loans. Any Member may (with the consent of the Board of Managers),
but shall not be required to, make loans to the Company for any purpose (each a
“Member Loan” and collectively, the “Member Loans”). In respect of any such
Member Loans, each lending Member shall be treated as a creditor of the Company.
Such Member Loans shall be repaid as and when the Company has funds available
therefor as reasonably determined by the Board of Managers in its sole
discretion, but prior to any further distributions to the Members (other than
Tax Distributions), unless otherwise agreed by such lending Members. Such Member
Loans shall bear interest and be subject to other rights and obligations as
agreed to by the Member making such Member Loan and the Board of Managers; and
the principal and interest thereon shall constitute obligations of the Company.
Any such Member Loans shall not increase such Members’ Contributions or entitle
such Members to any increase in such Members’ share of the profits of the
Company nor subject such Members to any greater proportion of the losses of the
Company.

 

 13 

 

 

Section 3.09 Capital Accounts. There shall be established and maintained for
each Member a separate capital account (“Capital Account”). There shall be added
to the Capital Account of each Member (a) such Member’s Contributions, (b) such
Member’s distributive share of Net Income and any item in the nature of income
or gain that is specially allocated to the Member pursuant to Section 6.03, and
(c) the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member. There shall be subtracted
from the Capital Account of each Member (a) the amount of any money, and the
Gross Asset Value of any other property, distributed to such Member, (b) such
Member’s distributive share of Net Loss and any item in the nature of loss or
expense that is specially allocated to such Member pursuant to Section 6.03, and
(c) the amount of any liabilities of such Member assumed by the Company or which
are secured by any property contributed by such Member of the Company. The
foregoing provision and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations Section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
Regulations. In determining the amount of any liability for purposes of this
Section 3.09, there shall be taken into account Section 752(c) of the Code and
any other applicable provisions of the Code and Regulations. In the event of a
Transfer in accordance with Section 8.01, the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
transferred interest. The Capital Account balances as of the date hereof (and
after giving effect to the transactions consummated under the Conversion
Agreements, the Settlement Agreement and the Recapitalization Agreement) are set
forth on Schedule I.

 

Section 3.10 Negative Capital Accounts. If any Member has a negative capital
account balance (after giving effect to all contributions, distributions and
allocations for all fiscal years, including the fiscal year during which such
liquidation occurs), to the extent allowed by law, including without the
limitation the Code and any Regulations, such Member shall have no obligation to
make any contribution to the capital of the Company with respect to such
negative capital account balance, and such negative capital account balance
shall not be considered a debt owed to the Company, to any Member or to any
other person for any purpose whatsoever.

 

Section 3.11 Repurchase or Cancellation of Units. The Units may be subject to
transfer between the Members, repurchase or cancellation as determined by the
Board of Managers or pursuant to any written agreement with the Company or any
of its Subsidiaries, including pursuant to the Transaction Documents or any
Employee Equity Plans and any document referred to therein.

 

 14 

 

 

Section 3.12 PanOptic Member Non-Compete. During the term of this Agreement and
for a period of three (3) years following the termination of this Agreement,
irrespective of the time, manner, or method of such termination, the PanOptic
Member, shall not, without the express written consent of the Alliance Member
and Trxade, directly or indirectly, consult with, render services to, or
otherwise participate or attempt to participate in any manner in a business or
entity which competes directly or indirectly with the business of the Company,
the Alliance Member or Trxade (collectively, the “Beneficiaries”), as such
activities would necessarily harm the protectible business interests of the
Beneficiaries. Given the national nature of the Beneficiaries’ businesses, the
only geographic limitation of the non-competition provision is that of the
United States, and such provision shall be presumed effective nationwide. The
restrictions in this provision are necessary to allow the Beneficiaries
sufficient time to protect their legitimate interests in a business relationship
established or being established with companies, clients, customers, and
applicants by affording reasonable time for the Beneficiaries to develop their
personal and business relations between the Beneficiaries and their existing
potential companies, clients, customers and applicants. The PanOptic Member
further acknowledges and agrees that, by virtue of its position, its services
and access to and use of the Beneficiaries’ good will, any violation by it of
any of the provisions of this Section 3.12 would cause the Beneficiaries
immediate, substantial and irreparable injury for which they have no adequate
remedy at law. Accordingly, the PanOptic Member agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any such provisions. The
PanOptic Member waives posting by any party hereto of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 3.12 are cumulative and shall be in
addition to rights and remedies otherwise available to the parties hereunder or
under any other agreement or applicable law.

 

ARTICLE IV
MANAGEMENT

 

Section 4.01 Management and Control of the Company.

 

(a) (i) The Members have established the Company as a “managers-managed” limited
liability company and have agreed to initially designate a board of managers
(the “Board of Managers”) of up to three (3) Persons to manage the Company and
its and its Subsidiaries’ business and affairs. Each of the Persons appointed to
the Board of Managers is referred to herein as a “Manager.” Each Manager shall
have one vote for any matter for which approval of the Board of Managers is
required by the Act or this Agreement. The size of the Board of Managers may be
increased or decreased only with the unanimous written consent of both the
Alliance Manager and the PanOptic Manager.

 

(ii) The Alliance Member shall have the right but not the obligation to
designate one of the Managers (the “Alliance Manager”), and the PanOptic Member
shall have the right but not the obligation to designate one of the Managers
(the “PanOptic Manager”). The Alliance Manager and the PanOptic Manager shall
mutually agree on the third Manager (the “Independent Manager”). The Independent
Manager may only be removed by the unanimous consent of the Alliance Member and
the PanOptic Member, in their sole discretion. None of the Managers, Members and
no officer, director, manager, stockholder, partner, member, employee or agent
of any Member makes any representation or warranty as to the fitness or
competence of the designee of any party hereunder to serve on the Board of
Managers by virtue of such party’s execution of this Agreement or by the act of
such party in designating such designee pursuant to this Agreement.

 

 15 

 

 

(iii) If at any time any Manager ceases to serve on the Board of Managers
(whether due to death, resignation or removal), then only the Member(s)
responsible for the designation of such Manager pursuant to Section 4.01(a)(ii)
shall be entitled to designate a replacement for such Manager by written notice
to each of the Members. The Member(s) entitled to designate a Manager under
Section 4.01(a)(ii), and only such Member(s), shall be entitled to remove its or
their designated Manager, at any time and from time to time, with or without
cause, in its or their sole discretion, and shall give written notice of such
removal to each of the Members. If at any time an individual serving as the
Independent Manager ceases to be a Manager for any reason, the Company and each
Member agrees promptly to act in accordance with the provisions hereof to cause
the election of an individual as the Independent Manager. The Board of Managers
shall initially be comprised of the individuals set forth on Schedule II, which
schedule shall be updated from time to reflect any changes to the Board of
Managers pursuant to this Section 4.01.

 

(iv) The Board of Managers shall have the exclusive right to manage and control
the Company, subject to any other provisions herein specifically requiring the
approval of the Members. The Board of Managers shall have the right to perform
all actions necessary, convenient or incidental to the accomplishment of the
purposes and authorized acts of the Company, as specified in Sections 2.05 and
2.06, and the Board of Managers, acting as a body pursuant to this Agreement,
shall constitute a “manager” of the Company within the meaning of the Act;
provided, however, that no individual Manager shall have the authority or right
to act for or bind the Company without the requisite consent of the Board of
Managers.

 

(v) Any action, consent, approval, election, decision or determination to be
made by the Board of Managers under or in connection with this Agreement
(including any act by the Board of Managers within its “discretion” under this
Agreement and the execution and delivery of any documents or agreements on
behalf of the Company), shall be in the sole and absolute discretion of the
Board of Managers.

 

(vi) Meetings of the Board of Managers are expected to be held on a quarterly
basis, but in any event shall be held not less than annually, when called by
either the Alliance Member, the PanOptic Member or any member of the Board of
Managers, upon not less than ten (10) business days’ advance written notice to
the Managers. Attendance at any meeting of the Board of Managers shall
constitute waiver of notice of such meeting. Additionally, a waiver of such
notice in writing signed by the Manager entitled to such notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice. The quorum for a meeting of the Board of Managers shall be each of
the Alliance Member and the PanOptic Member. Members of the Board of Managers
may participate in any meeting of the Board of Managers by conference telephone
or similar communications equipment by means of which all persons participating
in the meeting can hear each other. All action taken by the Board of Managers
shall be by a simple majority of the voting power represented by the Managers
present at a meeting thereof in person or by telephone or similar communications
equipment.

 

 16 

 

 

(vii) The Board of Managers may create and maintain committees, including an
executive committee, an audit committee and compensation committee.

 

(viii) The Board of Managers may also take action without any meeting of the
members of the Board of Managers (or such other governing body) by written
consent of all of the Managers setting forth the action to be approved.

 

(ix) The Company shall pay or cause to be paid all reasonable out-of-pocket
expenses incurred by each Manager in connection with traveling to and from and
attending meetings of the Board of Managers (and any committee thereof) and
while conducting business at the request of the Company.

 

(b) No Member, in its capacity as such, shall participate in or have any control
over the Company Business. Each such Member hereby consents to the exercise by
the Board of Managers of the powers conferred upon the Board of Managers by this
Agreement. The Members, in their capacities as such, shall not participate in
the control, management, direction or operation of the activities or affairs of
the Company and shall not have any authority or right, in their capacities as
Members of the Company, to act for or bind the Company.

 

(c) The Board of Managers is authorized to appoint any person as an officer of
the Company who shall have such powers and perform such duties incident to such
person’s office as may from time to time be conferred upon or assigned to it by
the Board of Managers and assign in writing titles (including Chief Executive
Officer, President, Vice President, Secretary and Treasurer) to any such person.
Any appointment pursuant to this Section 4.01(c) may be revoked at any time by
the Board of Managers. In addition, the Board of Managers is authorized to
employ, engage and dismiss, on behalf of the Company, any Person, including an
Affiliate of any Member if on commercially reasonable and arm’s-length terms, to
perform services for, or furnish goods to, the Company. Unless the Board of
Managers states otherwise, if the title is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office.

 

Section 4.02 Actions by the Board of Managers. Except as may be expressly
limited by the provisions of this Agreement, including Section 4.01, each
Manager is specifically authorized to execute, sign, seal and deliver in the
name and on behalf of the Company any and all agreements, certificates,
instruments or other documents requisite to carrying out the intentions and
purposes of this Agreement and matters approved by the Board of Managers with
respect to the Company.

 

 17 

 

 

Section 4.03 Expenses.

 

(a) The Company shall pay for any and all expenses, costs and liabilities
incurred in the conduct of the business of the Company in accordance with the
provisions hereof (collectively, “Company Expenses”), including:

 

(i) all routine administrative and overhead expenses of the Company, including
fees of auditors, attorneys and other professionals, expenses incurred by the
Partnership Representative and expenses associated with the maintenance of books
and records of the Company and communications with Members;

 

(ii) all expenses incurred in connection with any litigation involving the
Company and the amount of any judgment or settlement paid in connection
therewith;

 

(iii) all expenses for indemnity or contribution payable by the Company to any
Person, whether payable under this Agreement or otherwise and whether payable in
connection with any litigation involving the Company;

 

(iv) all expenses incurred in connection with any indebtedness of the Company;
and

 

(v) all expenses incurred in connection with any liquidation, dissolution or
winding up of the Company.

 

(b) If the Board of Managers shall determine that funds are necessary to pay any
Company Expense, then the Company may borrow funds from any Person, including
any Member in accordance with Section 3.08, for the purpose of paying such
Company Expense.

 

Section 4.04 Exculpation.

 

(a) Subject to applicable law, no Indemnified Party shall be liable, in damages
or otherwise, to the Company, the Members or any of their Affiliates for any act
or omission performed or omitted by any of them in good faith (including any act
or omission performed or omitted by any of them in reliance upon and in
accordance with the opinion or advice of experts, including of legal counsel as
to matters of law, of accountants as to matters of accounting, or of investment
bankers or appraisers as to matters of valuation), except (i) for any act taken
by such Indemnified Party purporting to bind the Company that has not been
authorized pursuant to this Agreement or (ii) any act or omission with respect
to which such Indemnified Party was grossly negligent or engaged in intentional
misconduct.

 

(b) To the extent that, at law or in equity, any Indemnified Party has duties
and liabilities relating thereto to the Company or to any Member, such
Indemnified Party acting under this Agreement shall not be liable to the Company
or to any Member for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict
the duties and liabilities of an Indemnified Party otherwise existing at law or
in equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Indemnified Party, to the maximum extent permitted by
applicable law.

 

 18 

 

 

Section 4.05 Indemnification.

 

(a) To the fullest extent permitted by applicable law, the Company shall and
does hereby agree to indemnify and hold harmless and pay all judgments and
claims against the Board of Managers or any individual Manager, any officer of
the Company or the Alliance Member in its role as Partnership Representative,
any Affiliate thereof and their respective officers, directors, employees,
shareholders, partners, managers and members (each, an “Indemnified Party”, each
of which shall be a third party beneficiary of this Agreement solely for
purposes of this Section 4.05 and Sections 4.04 and 4.07), from and against any
loss or damage incurred by an Indemnified Party or by the Company for any act or
omission taken or suffered by such Indemnified Party in good faith (including
any act or omission taken or suffered by any of them in reliance upon and in
accordance with the opinion or advice of experts, including of legal counsel as
to matters of law, of accountants as to matters of accounting, or of investment
bankers or appraisers as to matters of valuation) in connection with the Company
Business, including costs and reasonable attorneys’ fees and any amount expended
in the settlement of any claims or loss or damage, except with respect to (i)
any act taken by such Indemnified Party purporting to bind the Company that has
not been authorized pursuant to this Agreement or (ii) any act or omission with
respect to which such Indemnified Party was grossly negligent or engaged in
intentional misconduct.

 

(b) The satisfaction of any indemnification obligation pursuant to Section
4.05(a) shall be from and limited to Company assets (including insurance and any
agreements pursuant to which the Company, its officers or employees are entitled
to indemnification) and no Member, in such capacity, shall be subject to
personal liability therefor.

 

(c) Expenses reasonably incurred by an Indemnified Party in defense or
settlement of any claim that may be subject to a right of indemnification
hereunder shall be advanced by the Company prior to the final disposition
thereof upon receipt of an undertaking by or on behalf of such Indemnified Party
to repay such amount to the extent that it shall be determined upon final
adjudication after all possible appeals have been exhausted that such
Indemnified Party is not entitled to be indemnified hereunder.

 

(d) The Company shall purchase and maintain insurance on behalf of all officers,
Managers and other Indemnified Parties against any liability which may be
asserted against, or expense which may be incurred by, any such Person in
connection with the Company’s activities.

 

Section 4.06 Business Opportunity. The Company and each Member renounces any
interest or expectancy of the Company in, or in being offered an opportunity to
participate in, any Excluded Opportunity. An “Excluded Opportunity” is any
matter, transaction or interest (including any matter, transaction or interest
complementary to or competitive with the business of the Company or any of its
Subsidiaries) that is presented to, or acquired, created or developed by, or
that otherwise comes into the possession of any Manager or Member or any of
their Affiliates or any of their respective partners, members, directors,
stockholders, employees or agents.

 

 19 

 

 

Section 4.07 Limitation of Liability and Fiduciary Duties. Each Manager shall
have the same fiduciary duties as a member of a board of directors of a Delaware
corporation (assuming such corporation had in its certificate of incorporation a
provision eliminating the liabilities of directors as provided in Section
102(b)(7) of the General Corporation Law of the State of Delaware or any
successor provisions); provided, however, that, without limiting the generality
of the foregoing, whenever the Board of Managers approves or disapproves any
action, each Manager shall be entitled to consider such Manager’s own interests
or the interests of the Member that designated such Manager. The Company and
each Member agree that the provisions of this Agreement (including fiduciary
duties) or liabilities of an Indemnified Party that may otherwise exist at law
or in equity, shall replace such other duties and liabilities of such
Indemnified Party.

 

ARTICLE V
DISTRIBUTIONS

 

Section 5.01 Distributions Generally. The Members shall be entitled to receive
distributions, including distributions in connection with the liquidation,
dissolution or winding up of the affairs of the Company, when and as determined
by the Board of Managers, out of funds of the Company legally available
therefor, net of any Reserves, payable on such payment dates to Members on such
record date as shall be determined by the Board of Managers. All determinations
made pursuant to this Article V shall be made by the Board of Managers in its
sole discretion. To the extent that the Board of Managers determines that any
distributions shall be made to the Members, such distributions shall be made in
accordance with the provisions of this Article V. Notwithstanding the foregoing,
except as set forth in Section 5.03 and Section 5.04, no distributions shall be
made until and unless there is no breach or default of any Transaction Document
by either the Company or PanOptic and all Gross Revenue Quotas (as defined in
the Letter Agreement) have been met.

 

Section 5.02 Distributions. Any distributions (other than Tax Distributions made
pursuant to Section 5.03) to the Members shall be distributed as follows:

 

(a) first, to the Members in proportion to their respective Capital Accounts up
to the amount of their Capital Accounts;

 

(b) second, all remaining distributions to all Members, pro rata, in accordance
with their Unit Percentage.

 

Section 5.03 Tax Distributions. Subject to the Act and to any restrictions
contained in any agreement to which the Company is bound, the Board of Managers
shall make a distribution to the extent of available cash (each, a “Tax
Distribution”), at the same time and with the same priority, to the Members, pro
rata, in accordance with their relative Tax Amounts, until each Member has
received an amount equal to its Tax Amount. Any such Tax Distributions shall
reduce distributions otherwise made to a recipient Member under this Agreement
as set forth in Section 5.02, so that the cumulative amount distributed to each
Member pursuant to this Agreement will be the same as such Member would have
received if no distributions had been made pursuant to this Section 5.03, but,
for the avoidance of doubt, nothing in this sentence shall require a Member to
give back any amounts previously distributed to such Member pursuant to this
Section 5.03.

 

 20 

 

 

Section 5.04 Distributions of Securities. The Board of Managers is authorized,
in its sole discretion, to make distributions to the Members in the form of
Securities or other property received or otherwise held by the Company;
provided, however, that, in the event of any such non-cash distribution, such
Securities or other property shall be valued at the fair market value thereof
(as determined by the Board of Managers) and shall be distributed to the Members
in the same proportion that cash received upon the sale of such Securities or
other property at such fair market value would have been distributed pursuant to
Section 5.02.

 

Section 5.05 Withholding of Certain Amounts.

 

(a) Notwithstanding anything to the contrary contained herein, the Board of
Managers may withhold from any distribution to any Member contemplated by
Sections 5.02 or 5.03 of this Agreement any amounts due from such Member to the
Company or to any other Person in connection with the Company Business to the
extent not otherwise paid. Any amount withheld pursuant to this Section 5.05(a)
shall be applied by the Board of Managers to discharge the obligation in respect
of which such amount was withheld.

 

(b) Notwithstanding anything to the contrary contained herein, all amounts
withheld by the Board of Managers pursuant to Section 5.05(a) with respect to a
Member shall be treated as if such amounts were distributed to such Member under
this Agreement.

 

Section 5.06 Restricted Distributions. Notwithstanding anything to the contrary
contained herein, the Company, and the Board of Managers on behalf of the
Company, shall not make a distribution to any Member if such distribution would
violate the Act or other applicable law.

 

Section 5.07 Withholding Tax Payments and Obligations. In the event that
withholding taxes are paid or required to be paid in respect of amounts
distributed by the Company, such payments or obligations shall be treated as
follows:

 

(a) Payments by the Company. The Company is authorized to withhold from any
payment made to, or any distributive share of, a Member, any taxes required by
law to be withheld, and in such event, such taxes shall be treated as if an
amount equal to such withheld taxes had been paid to the Member rather than paid
over to the taxing authority.

 

(b) Payments to the Company. If the Company receives proceeds in respect of
which a tax has been withheld, the Company shall be treated as having received
cash in an amount equal to the amount of such withheld tax, and, for all
purposes of this Agreement, each Member shall be treated as having received a
distribution pursuant to Section 5.02 equal to the portion of the withholding
tax allocable to such Member, as reasonably determined by the Board of Managers.

 

 21 

 

 

(c) Over-withholding. Neither the Company nor the Board of Managers shall be
liable for any excess taxes withheld in respect of any Member’s interest in the
Company, and, in the event of over withholding, a Member’s sole recourse shall
be to apply for a refund from the appropriate governmental authority.

 

(d) Certain Withheld Taxes Treated as Demand Loans. Any taxes withheld pursuant
to Section 5.07(a) or (b) shall be treated as if distributed to the relevant
Member to the extent an amount equal to such withheld taxes would then be
distributable to such Member and, to the extent in excess of such distributable
amounts, as a demand loan payable by the Member to the Company with interest at
the lesser of (i) the Prime Rate in effect from time to time plus two percent
(2%), compounded quarterly, and (ii) the highest rate per annum permitted by
law. The Board of Managers may, in its discretion, either demand payment of the
principal and accrued interest on such demand loan at any time, and enforce
payment thereof by legal process, or may withhold from one or more distributions
to a Member amounts sufficient to satisfy such Member’s obligations under any
such demand loan.

 

(e) Indemnity. In the event that the Company, or the Board of Managers or any
Affiliate thereof, becomes liable as a result of a failure to withhold and remit
taxes in respect of any Member, then such Member shall indemnify and hold
harmless the Company, or the Board of Managers, as the case may be, in respect
of all taxes, including interest and penalties, and any expenses incurred in any
examination, determination, resolution and payment of such liability. The
provisions contained in this Section 5.07(e) shall survive the termination of
the Company and the withdrawal of any Member.

 

ARTICLE VI
ALLOCATIONS

 

Section 6.01 General Application. Except as explicitly provided elsewhere
herein, the items of income, gain, loss or deduction of the Company comprising
Net Income or Net Loss for a Fiscal Year shall be allocated among the Persons
who were Members during such Fiscal Year in a manner such that the Capital
Account of each Member, immediately after making such allocation, is, as nearly
as possible, equal (proportionately) to (a) the distributions that would be made
to such Member pursuant to Article IX if the Company were dissolved, its affairs
wound up and its assets sold for cash equal to their Gross Asset Values, all
Company liabilities were satisfied (limited in the case of each Nonrecourse
Liability to the Gross Asset Value of the assets securing such liability) and
the net assets of the Company were distributed in accordance with Section
9.03(c)(ii) to the Members immediately after making such allocations, minus (b)
such Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum
Gain, computed immediately prior to the hypothetical sale of the assets.

 

Section 6.02 Loss Limitation. Notwithstanding anything to the contrary in
Section 6.01 but subject to the last sentence of this Section 6.02, the amount
of items of Company expense and loss allocated pursuant to Section 6.01 to any
Member shall not exceed the maximum amount of such items that can be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of any Fiscal Year, unless each Member would have an Adjusted
Capital Account Deficit. All such items in excess of the limitation set forth in
this Section 6.02 shall be allocated first, to Members who would not have an
Adjusted Capital Account Deficit pro rata in proportion to their Capital Account
balances, adjusted as provided in clauses (a) and (b) of the definition of
“Adjusted Capital Account Deficit,” until no Member would be entitled to any
further allocation, and thereafter to the Members in a manner determined in good
faith by the Board of Managers taking into account the relative economic
interests of the Members of the Company.

 

 22 

 

 

Section 6.03 Special Allocations. The following special allocations shall be
made in the following order and immediately prior to the general allocations of
Section 6.01:

 

(a) Minimum Gain Chargeback. In the event that there is a net decrease during a
Fiscal Year in either Company Minimum Gain or Member Nonrecourse Debt Minimum
Gain, then notwithstanding any other provision of this Article VI, each Member
shall receive such special allocations of items of Company income and gain as
are required in order to conform to Regulations Section 1.704-2.

 

(b) Qualified Income Offset. Notwithstanding any other provision of this Article
VI, items of income and gain shall be specially allocated to the Members in a
manner that complies with the “qualified income offset” requirement of
Regulations Section 1.704-1(b)(2)(ii)(d)(3).

 

(c) Deficit Capital Accounts Generally. In the event that a Member has a deficit
Capital Account balance at the end of any Fiscal Year which is in excess of the
sum of (i) the amount such Member is then obligated to restore pursuant to this
Agreement, and (ii) the amount such Member is then deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), respectively, such Member shall be specially
allocated items of Company income and gain in an amount of such excess as
quickly as possible, provided that any allocation under this Section 6.03(c)
shall be made only if and to the extent that a Member would have a deficit
Capital Account balance in excess of such sum after all allocations provided for
in this Article VI have been tentatively made as if this Section 6.03(c) were
not in this Agreement.

 

(d) Deductions Attributable to Member Nonrecourse Debt. Any item of Company loss
or expense that is attributable to Member Nonrecourse Debt shall be specially
allocated to the Members in the manner in which they share the economic risk of
loss (as defined in Regulations Section 1.752-2) for such Member Nonrecourse
Debt.

 

(e) Allocation of Nonrecourse Deductions. Each Nonrecourse Deduction of the
Company shall be specially allocated to the Members in a manner determined in
good faith by the Board of Managers taking into account the relative economic
interests of the Members of the Company.

 

(f) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Section 734(b) or Section 743(b) of the
Code is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with Regulations Section 1.704-1(b)(2)(iv)(m).

 

 23 

 

 

The allocations pursuant to Sections 6.03(a), 6.03(b) and 6.03(c) shall be
comprised of a proportionate share of each of the Company’s items of income or
gain. The amounts of any Company income, gain, loss or deduction available to be
specially allocated pursuant to this Section 6.03 shall be determined by
applying rules analogous to those set forth in clauses (a) through (f) of the
definitions of “Net Income” and “Net Loss.” For purposes of determining each
Member’s share of Nonrecourse Liabilities, if any, of the Company in accordance
with Regulations Section 1.752-3(a)(3), the Members’ interests in Company
profits shall be determined in the same manner as prescribed by Section 6.03(e).

 

Section 6.04 Transfer of Interest. In the event of a transfer of all or part of
an interest (in accordance with the provisions of this Agreement) or the
admission of an Additional Member (in accordance with the provisions of this
Agreement) the Company’s taxable year shall close with respect to the
transferring Member, and such Member’s distributive share of all items of
profits, losses and any other items of income, gain, loss or deduction shall be
determined using the interim closing of the books method under Section 706 of
the Code and Regulations Section 1.706-1(c)(2)(i). Except as otherwise provided
in this Section 6.04, in all other cases in which it is necessary to determine
the profits, losses, or any other items allocable to any period, profits,
losses, and any such other items shall be determined on a daily, monthly, or
other basis, as determined by the Board of Managers using any permissible method
under Section 706 of the Code and the Regulations thereunder.

 

Section 6.05 Tax Allocations.

 

(a) Section 704(b) Allocations.

 

(i) Except as provided in Section 6.05(b) below, each item of income, gain,
loss, deduction or credit for U.S. federal income tax purposes that corresponds
to an item of income, gain, loss or expense that is either taken into account in
computing Net Income or Net Loss or is specially allocated pursuant to Section
6.03 (a “Book Item”) shall be allocated among the Members in the same proportion
as the corresponding Book Item.

 

(ii) (A) If the Company recognizes Depreciation Recapture in respect of the sale
of any Company asset,

 

(1) the portion of the gain on such sale which is allocated to a Member pursuant
to Section 6.01 or Section 6.03 shall be treated as consisting of a portion of
the Company’s Depreciation Recapture on the sale and a portion of the balance of
the Company’s remaining gain on such sale under principles consistent with
Regulations Section 1.1245-1, and

 

(2) if, for U.S. federal income tax purposes, the Company recognizes both
“unrecaptured Section 1250 gain” (as defined in Section 1(h) of the Code) and
gain treated as ordinary income under Section 1250(a) of the Code in respect of
such sale, the amount treated as Depreciation Recapture under Section
6.05(a)(ii)(A)(1) shall be comprised of a proportionate share of both such types
of gain.

 

 24 

 

 

(B) For purposes of this Section 6.05(a)(ii), “Depreciation Recapture” means the
portion of any gain from the disposition of an asset of the Company which, for
U.S. federal income tax purposes, (1) is treated as ordinary income under
Section 1245 of the Code, (2) is treated as ordinary income under Section 1250
of the Code, or (3) is “unrecaptured Section 1250 gain” as such term is defined
in Section 1(h) of the Code.

 

(b) Section 704(c) Allocations. In the event that any property of the Company is
credited to the Capital Account of a Member at a value other than its tax basis
(whether as a result of a contribution of such property or a revaluation of such
property pursuant to clause (b) of the definition of “Gross Asset Value”), then
allocations of taxable income, gain, loss and deductions with respect to such
property shall be made using any method or methods selected by the Board of
Managers that complies with Section 704(b) and Section 704(c) of the Code and
the Regulations promulgated thereunder.

 

(c) Credits. All tax credits shall be allocated among the Members consistent
with the other allocations pursuant to this Article VI and applicable law.

 

(d) Capital Accounts. The tax allocations made pursuant to this Section 6.05
shall be solely for tax purposes and shall not affect any Member’s Capital
Account or share of non-tax allocations or distributions under this Agreement.

 

ARTICLE VII

ACCOUNTING AND TAX MATTERS

 

Section 7.01 Books and Records. At all times during the existence of the
Company, the Company shall maintain, at its principal place of business,
separate books of account for the Company. Subject to reasonable confidentiality
restrictions and other reasonable standards, in each case established by the
Board of Managers (including as permitted by Section 18-305(c) of the Act), each
Member and its respective agents and representatives shall be afforded access to
the Company’s books and records applicable to such Member for any proper purpose
reasonably related to such Member’s Interest as a Member of the Company (as
determined by the Board of Managers in its sole discretion), at any reasonable
time during regular business hours upon reasonable written notice to the Board
of Managers.

 

Section 7.02 Tax Returns. The Company shall cause the preparation and timely
filing (including extensions) of all tax returns required to be filed by the
Company pursuant to the Code as well as all other required tax returns in each
jurisdiction in which the Company owns property or does business. The Company
shall cause an estimated Internal Revenue Service Schedule K-1 or any successor
form to be prepared and delivered to the Members within ninety (90) days
following the end of each Fiscal Year, and a final version thereof to be
delivered to the Members within sixty (60) days following the issuance of
year-end, audited consolidated financial statements for the Company (together
with a copy of the Company’s federal income tax return and any relevant state
K-1 tax information). Each Member shall furnish to the Company all pertinent
information in its possession that is necessary to enable the Company’s tax
returns to be prepared and filed.

 

 25 

 

 

Section 7.03 Tax Controversies. The Alliance Member is hereby designated the
“Partnership Representative” and shall serve as the Partnership Representative
tax matters partner (as defined in the Code) and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings. Each Member agrees that such Member
shall not treat any Company item inconsistently on such Member’s income tax
return with the treatment of the item on the Company’s return and that such
Member shall not independently act with respect to tax audits or tax litigation
affecting the Company, unless previously authorized to do so in writing by the
Partnership Representative, which authorization may be withheld by Partnership
Representative in its sole discretion. If the Alliance Member ceases to be the
Partnership Representative for any reason, the Alliance Member shall appoint a
new Partnership Representative. The Partnership Representative may resign at any
time.

 

Section 7.04 Accounting Methods; Elections. The Board of Managers shall
determine the accounting methods and conventions to be used in the preparation
of the Company’s tax returns and shall make any and all elections under the tax
laws of the United States and any other relevant jurisdictions as to the
treatment of items of income, gain, loss, deduction and credit of the Company,
or any other method or procedure related to the preparation of the Company’s tax
returns.

 

Section 7.05 Partnership Status. The Members intend, and the Company shall take
no position inconsistent with, treating the Company as a partnership for United
States federal, state and local income and franchise tax purposes prior to an
Initial Public Offering or Roll-Up Transaction.

 

Section 7.06 Confidentiality. Each Member agrees to keep confidential, and not
to disclose to any Person, any matter relating to the Company or any of its
Subsidiaries, or their respective affairs (other than disclosure to such
Member’s advisors responsible for matters relating to the Company or its
Subsidiaries and who need to know such information in order to perform such
responsibilities (each such Person being hereinafter referred to as an
“Authorized Representative”)); provided, however, that such Member or any of its
Authorized Representatives may make such disclosure to the extent that (a) the
information being disclosed is in connection with such Member’s tax returns, (b)
such disclosure is to an Affiliate of such Member or any officer, director,
shareholder or partner of such Member or its Affiliates, (c) the information
being disclosed is otherwise generally available to the public, (d) such
disclosure is requested by any governmental body, agency, official or authority
having jurisdiction over such Member or (e) such disclosure, based upon the
advice of legal counsel of such Member or Authorized Representative, is
otherwise required by law or statute. Prior to making any disclosure described
in clause (e) of this Section 7.06, each Member shall notify the Board of
Managers of such disclosure and of such advice of counsel. Each Member shall use
all reasonable efforts to cause each of its Authorized Representatives to comply
with the obligations of such Member under this Section 7.06. In connection with
any disclosure described in clauses (d) or (e) above, the disclosing Member
shall cooperate with the Company in seeking any protective order or other
appropriate arrangement as the Board of Managers may request. Notwithstanding
anything to the contrary, this Section 7.06 shall not prevent the Company or the
Members from disclosing any matter relating to the Company or any of its
Subsidiaries or their respective affairs on a confidential basis to (i) the
lenders of a Member or its Affiliates, (ii) limited partners or prospective
limited partners or investors of a Member or its Affiliates in connection with
fundraising efforts or reporting requirements, (iii) potential purchasers of
interests in the Company, or (iv) financing sources to the Company or any of its
Subsidiaries.

 

 26 

 

 

Section 7.07 Financial Reports. The Company will deliver, or will cause to be
delivered, the following to each Member:

 

(a) within 60 days after the end of each Fiscal Year, a consolidated balance
sheet of the Company and its Subsidiaries as of the end of such Fiscal Year, and
consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries for such Fiscal Year, prepared in accordance with
GAAP and setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and accompanied by the opinion of
independent public accountants of recognized national standing selected by the
Company; and

 

(b) within 10 days after the end of each monthly accounting period in each
Fiscal Year, a consolidated balance sheet of the Company and its Subsidiaries as
of the end of each such quarterly period, and consolidated statements of income,
retained earnings and cash flows of the Company and its Subsidiaries for such
period and for the current Fiscal Year to date, prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of notes thereto)
and setting forth in comparative form the figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail and certified by the
principal financial or accounting officer of the Company.

 

ARTICLE VIII
TRANSFERS

 

Section 8.01 Transfer in General.

 

(a) Except as expressly contemplated by this Agreement or with the approval of
the Board of Managers, for a period of Twenty Four (24) months following the
Effective Date, no Member may Transfer any of its Units except (i) pursuant to
Section 8.04 in its capacity as a Tagging Person, (ii) pursuant to Section 8.06
to its Permitted Transferees or (iii) pursuant to Section 13.16 in connection
with an Initial Public Offering or Roll-Up Transaction.

 

(b) A permitted Transfer of Units pursuant to Section 8.01(a) shall be effective
as of the date of (i) compliance with the conditions to such transfer referred
to in this Section 8.01 and (ii) admission of the Substituted Member pursuant to
Section 8.02. All tax items for the partnership taxable year of such Transfer
shall be allocated between the transferor and the transferee according to any
method permissible under Section 706 of the Code (which method shall be agreed
upon between the transferor and the transferee). Distributions made before the
effective date of such Transfer shall be paid to the transferor, and
Distributions made after such date shall be paid to the transferee.

 

 27 

 

 

(c) Any Member who effectively Transfers any Units pursuant to this Article VIII
shall cease to be a Member with respect to such Units and shall no longer have
any rights or privileges of a Member with respect to such Units (it being
understood, however, that the applicable provisions of Sections 3.07, 4.04, 4.05
and 4.07 shall continue to inure to such Person’s benefit). Nothing contained
herein shall relieve any Member who Transfers any Units in the Company from any
liability or obligation of such Member to the Company or any of its Subsidiaries
or the other Members with respect to such Units that may exist on the date of
such Transfer or that is otherwise specified in the Act and incorporated into
this Agreement or for any liability to the Company or any of its Subsidiaries or
any other Person for any breaches of any representations, warranties or
covenants by such Member (in its capacity as such) contained herein or in other
agreements with the Company or any of its Subsidiaries.

 

(d) In addition to any other restrictions on Transfer imposed by this Agreement,
(i) no Member may Transfer any Unit (except pursuant to an effective
registration statement under the Securities Act) without first delivering to the
Board of Managers, if requested, an opinion of counsel (reasonably acceptable in
form and substance to the Board of Managers) that neither registration nor
qualification under the Securities Act or applicable state securities laws is
required in connection with such Transfer and (ii) no Member may Transfer any
Unit if such action would cause the Company to be taxable as a “publicly traded
partnership” under the Code. The Board of Managers may waive such opinion
requirement on advice of counsel acceptable to the Board of Managers.

 

Section 8.02 Admission of Members. A Person may be admitted to the Company as a
Member (i) in connection with the Transfer of any Units to such Person as
permitted under the terms of this Agreement (a “Substituted Member”) or (ii) in
connection with the issuance of new Units by the Company to an Additional
Member, in each case upon executing (x) a counterpart to this Agreement,
accepting and agreeing to be bound by all of the terms and conditions hereof, or
an amendment to this Agreement if so determined in the discretion of the Board
of Managers, and (y) such other documents or instruments as the Board of
Managers determines are necessary or appropriate to effect such Person’s
admission as a Member and to ensure restraint on alienation consistent with the
language and intent of this Agreement. Such admission shall become effective on
the date on which the Board of Managers determines in its sole discretion that
such conditions have been satisfied and when such admission is shown on the
books and records of the Company.

 

Section 8.03 Transfers in Violation of Agreement. Any Transfer or attempted
Transfer in violation of this Article VIII shall be void, and the Company shall
not record such purported Transfer on its books or treat any purported
transferee as the owner of any Units subject to such purported Transfer.

 

Section 8.04 Tag-Along Rights.

 

(a) Subject to Sections 8.01, 8.04(f) and 8.05, and after the provisions of
Section 8.07 have been complied with and any transactions entered into
thereunder have been consummated, if any Member holding a Unit Percentage in
excess of Fifty Percent (50%) proposes to Transfer more than fifty percent (50%)
of the Units held by it at any time (a “Tag-Along Sale”), each Other Member may
elect, at its option, to participate in the proposed Transfer in accordance with
this Section 8.04 (each such electing other Member, a “Tagging Person” and the
selling Member, the “Tag-Along Seller”) for the consideration per Unit provided
by Section 8.04(b)(v).

 

 28 

 

 

(b) (i) The Tag-Along Seller shall provide each other Member written notice
(“Tag-Along Notice”) of the terms and conditions of the Tag-Along Sale and offer
each other Member the opportunity to participate in such Transfer and to receive
the same consideration, rights and benefits to be received by the Tag-Along
Seller in accordance with this Section 8.04.

 

(ii) The Tag-Along Notice shall identify the number of Units proposed to be
Transferred by the Tag-Along Seller (a “Tag-Along Offer”), the consideration for
which the Transfer is proposed to be made, the name of the proposed Transferee
and all other material terms and conditions of the Tag-Along Offer.

 

(iii) From the date of its receipt of the Tag-Along Notice, each Tagging Person
shall have the right (a “Tag-Along Right”), exercisable by notice (“Tag-Along
Response Notice”) given to the Tag-Along Seller, which shall be an irrevocable
election, within ten (10) Business Days after its receipt of the Tag-Along
Notice (the “Tag-Along Notice Period”), to request that the Tag-Along Seller
include in the proposed Transfer the number of Units held by such Tagging Person
as is specified in the Tag-Along Response Notice. Each Tagging Person shall be
entitled to include in the Tag-Along Response Notice, and sell in the Tag-Along
Sale, an amount up to its Tag-Along Portion of Units and each Tag-Along Seller
shall be entitled to sell the number of Units which it proposed to be
Transferred as set forth in the Tag-Along Notice (reduced, to the extent
necessary, so that each Tagging Person shall be able to include its Tag-Along
Portion or the portion thereof elected to be included by such Tagging Person,
which shall not exceed its Tag-Along Portion). Each Tag-Along Response Notice
shall include wire transfer instructions for payment of the purchase price for
the Units to be sold in such Tag-Along Sale. Each Tagging Person that exercises
its Tag-Along Rights hereunder shall deliver to the Tag-Along Seller, with the
Tag-Along Response Notice, a limited power-of-attorney authorizing the Tag-Along
Seller to Transfer the Units of such Tagging Person to be included in the
Tag-Along Sale, on the terms set forth in the Tag-Along Notice, or, if such
delivery is not permitted by applicable law, an unconditional agreement to
deliver such Units pursuant to the Tag-Along Notice, and other documents
requested by the Tag-Along Seller. Delivery of the Tag-Along Response Notice
shall constitute an irrevocable acceptance of the Tag-Along Offer by such
Tagging Person, and such other documents requested by the Tag-Along Seller.

 

(iv) If, at the end of a 90-day period after such delivery of such Tag-Along
Response Notice (which 90-day period shall be extended if any of the
transactions contemplated by the Tag-Along Offer are subject to regulatory
approval until the expiration of ten (10) days after all such approvals have
been received), the Tag-Along Seller have not completed the Transfer of all such
Units, on substantially the same terms and conditions set forth in the Tag-Along
Notice, the Tag-Along Seller shall (A) return to each Tagging Person the limited
power-of-attorney that such Tagging Person delivered pursuant to this Section
8.04(b) and any other documents in the possession of the Tag-Along Seller
executed by the Tagging Persons in connection with the proposed Tag-Along Sale,
and (B) not conduct any Transfer of Units without again complying with this
Section 8.04(b), if applicable.

 

 29 

 

 

(v) In the event a Tag-Along Sale is consummated, each Member shall receive in
exchange for the Units sold by such Member an amount equal to the amount such
Member would have received in respect of such Member’s sold Units if the
aggregate consideration from the Tag-Along Sale had been distributed by the
Company in complete liquidation pursuant to Section 9.03; provided that, if less
than all of the Units of the Company are included in the Tag-Along Sale, then
the allocation of such aggregate consideration shall be determined by the Board
of Managers in good faith based on the enterprise value of the Company, which
shall be computed based upon the consideration being paid in the Tag-Along Sale,
and, if necessary, the type and amount of securities sold by the parties in the
Tag-Along Sale will be adjusted in good faith as determined by the Board of
Managers.

 

(c) Concurrently with the consummation of the Tag-Along Sale, the Tag-Along
Seller shall (i) notify the Tagging Persons thereof and (ii) remit to the
Tagging Persons the total consideration for the Units of the Tagging Persons
Transferred pursuant thereto, with the cash portion of the purchase price paid
by wire transfer of immediately available funds in accordance with the wire
transfer instructions in the applicable Tag-Along Response Notices.

 

(d) If at the termination of the Tag-Along Notice Period any other Member shall
not have elected to participate in the Tag-Along Sale, such Member shall be
deemed to have waived its rights under Section 8.04(a) with respect to the
Transfer of its Units pursuant to such Tag-Along Sale; provided that in no event
shall such Member be deemed to have waived its rights under this Section 8.04
with respect to any future Tag-Along Sale.

 

(e) Notwithstanding anything contained in this Section 8.04, there shall be no
liability on the part of the Tag-Along Seller to the Tagging Persons (other than
the obligation to return any limited powers-of-attorney received by the
Tag-Along Seller) if the Transfer of Units pursuant to this Section 8.04 is not
consummated for whatever reason. Whether to effect a Transfer of Units pursuant
to this Section 8.04 by the Tag-Along Seller is in the sole and absolute
discretion of the Tag-Along Seller.

 

(f) The provisions of this Section 8.04 shall terminate upon the occurrence of
the Initial Public Offering and shall not apply to any proposed Transfer of
Units to a Permitted Transferee of the Tag-Along Seller; provided that this
Section 8.04 shall apply to a subsequent Transfer of Units by such Permitted
Transferee other than as provided by this Section 8.04(f).

 

 30 

 

 

Section 8.05 Representations, Warranties, Covenants and Indemnities in Tag-Along
Sales. Notwithstanding anything contained in Sections 8.04 in connection with a
Tag-Along Sale under Section 8.04, each Tagging Person or Other Member, as
applicable, shall (A) make such representations, warranties and covenants and
enter into such definitive agreements as are reasonably required in the proposed
Transfer and as are customary for transactions of the nature of the proposed
Transfer, provided that if the Tagging Person or Other Members are required to
provide any representations or indemnities in connection with such Transfer
(other than representations or indemnities concerning each Tagging Person’s or
Other Member’s title to its Units being Transferred and its authority, power and
right to enter into and consummate the Transfer of such Tagging Person’s or
Other Member’s Units without contravention of any law or agreement), which
representations and indemnities shall not be any more comprehensive or
burdensome than that agreed to by the Tag-Along Seller(s), liability for
misrepresentation or indemnity shall (as to such Tagging Person or Other
Members) be expressly stated to be several but not joint and each Tagging Person
or Other Member shall not be liable for more than its pro rata share (based on
the consideration allocated to the Units Transferred, whether directly or
indirectly) of any liability for misrepresentation or indemnity, and (B) be
required to bear their pro rata share (based on the consideration allocated to
the Units Transferred, whether directly or indirectly) of any escrows, holdbacks
or adjustments in purchase price.

 

Section 8.06 Transfers to Permitted Transferees. A holder of Units may Transfer
Units to its Permitted Transferees, subject to the conditions that the
transferring holder delivers to the Company prior written notice of a proposed
Transfer specifying the class and number of Units to be Transferred and the
identity of the proposed transferee, together with documentation and appropriate
certificates showing, to the reasonable satisfaction of the Board of Managers,
that the proposed transferee qualifies as such transferring holder’s “Permitted
Transferee,” and the proposed transferee executes and delivers the agreements,
documents and other instruments required pursuant to Section 8.02; provided that
in case of a Transfer permitted by this Agreement by a Member to a Permitted
Transferee, the equity interest in the Permitted Transferee shall be subject to
the transfer restrictions set forth in this Article VIII, and such transferring
Member shall not Transfer (directly or indirectly) any equity interest in the
Permitted Transferee without complying with the provisions of this Article VIII,
in each case as if such equity interest were “Units” hereunder (and the
provisions of this proviso shall survive such Transfer).

 

Section 8.07 Right of First Refusal. Subject to the other provisions of this
Agreement including without limitation this Article VIII, in the event that a
holder of Units (the “Seller”) receives a bona-fide offer for the sale of any or
all of such holder’s Units (the “Offered Securities”), the Seller shall first
offer to sell the Offered Securities to the Other Member or its designee(s)
pursuant to a written notice (the “ROFR Notice”) provided to the Other Member,
which notice shall include: (i) a description of the transaction being proposed,
(ii) the identity of the offeror (“Third Party Buyer”), (iii) the purchase price
proposed and the manner of payment thereof and (iv) a term sheet setting forth
the material terms and conditions of the offer and a copy of the proposed
agreement, if any. Within ten (10) days of receiving the ROFR Notice, the Other
Member must either accept or decline the offer and if the Other Member neither
accepts nor declines the offer within such ten (10) day period, the offer will
be considered declined. If the offer is declined by the Other Member, (i) the
Seller shall next offer to sell the Offered Securities to the Company, pursuant
to a ROFR Notice and otherwise on the terms specified in the foregoing sentence,
and (ii) if the Company declines such offer, the Seller will have the right to
sell the Offered Securities to the person specified in the offer at a price and
on terms and conditions no less favorable to the Seller than the price and terms
and conditions set out in the ROFR Notice. If the sale to the Third Party Buyer
is not completed within ninety (90) days after the Company declines the offer,
this Section 8.08 shall again become applicable as if the offer had not been
made.

 

 31 

 

 

Section 8.08 Put/Call. The Put/Call provisions of the Letter Agreement are
incorporated herein by reference. Any such Transfer pursuant thereto shall be a
Permitted Transfer.

 

ARTICLE IX
DISSOLUTION; LIQUIDATION

 

Section 9.01 Dissolution. The Company shall be dissolved and its affairs wound
up on the first to occur of any of the following events:

 

(a) the decision of the Board of Managers to dissolve the Company provided
however that both the Alliance Member and the PanOptic Member must provide
written consent for such Dissolution; or

 

(b) any other event sufficient under the Act to cause the dissolution of the
Company.

 

Notwithstanding anything to the contrary, the occurrence of any event set forth
in Section 18-304 of the Act (Events of Bankruptcy) with respect to a Member (or
similar Bankruptcy or insolvency event under any law or statute governing such
Member) shall not cause such Member to cease to be a Member and, upon the
occurrence of such an event, the Company shall continue without dissolution.

 

Section 9.02 Final Accounting. Upon the dissolution of the Company, a proper
accounting shall be made from the date of the last previous accounting to the
date of dissolution.

 

Section 9.03 Liquidation.

 

(a) Dissolution of the Company shall be effective as of the date on which the
event occurs giving rise to the dissolution and all Members shall be given
prompt notice thereof in accordance with Article XI, but the Company shall not
terminate until the assets of the Company have been distributed as provided for
in Section 9.03(c). Notwithstanding the dissolution of the Company, prior to the
termination of the Company, the business, assets and affairs of the Company
shall continue to be governed by this Agreement.

 

(b) Upon the dissolution of the Company, the Board of Managers, or, if there is
no Board of Managers, a Person selected by the mutual agreement of the Alliance
Member and the PanOptic Member, shall act as the liquidator (the “Liquidator”)
of the Company to wind up the Company. The Liquidator shall have full power and
authority to sell, assign and encumber any or all of the Company’s assets and to
wind up and liquidate the affairs of the Company in an orderly and business-like
manner.

 

 32 

 

 

(c) The Liquidator shall distribute all proceeds from liquidation in the
following order of priority:

 

(i) first, to creditors of the Company (including creditors who are Members) in
satisfaction of the liabilities of the Company (whether by payment or the making
of reasonable provision for payment thereof); and

 

(ii) second, to the Members in the same manner in which distributions are made
pursuant to Article V.

 

(d) The Liquidator shall determine whether any assets of the Company shall be
liquidated through sale or shall be distributed in kind. A distribution in kind
of an asset to a Member shall be considered, for the purposes of this Article
IX, a distribution in an amount equal to the fair market value of the assets so
distributed as determined by the Liquidator in its reasonable discretion.

 

Section 9.04 Cancellation of Certificate. Upon the completion of the
distribution of Company assets as provided in Section 9.03, the Company shall be
terminated and the person acting as Liquidator shall cause the cancellation of
the Certificate in accordance with the Act and shall take such other actions as
may be necessary or appropriate to terminate the Company.

 

ARTICLE X
AMENDMENTS

 

Section 10.01 Amendments. Except for amendments made by the Board of Managers
pursuant to Section 10.02, this Agreement and the Certificate may be modified,
amended or any provision hereof or thereof waived from time to time as
determined by the Board of Managers; provided, however, that any amendment,
modification or supplement that materially and adversely affects a Member or
group of Members disproportionately as compared to any other Members or group of
Members shall require the prior written consent of such Member or
majority-in-interest of such group of Members, respectively, so adversely
affected. No course of dealing or course of conduct between or among any Members
will be deemed effective to modify, amend or supplement any part of this
Agreement or any rights or obligations of any Member under or by reason of this
Agreement.

 

Section 10.02 Amendments by the Board of Managers. The Board of Managers,
without the consent or approval at any time of any Member (each Member, by
acquiring its Interest, being deemed to consent to any such amendment), may
amend any provision of this Agreement or the Certificate, and may execute, swear
to, acknowledge, deliver, file and record all documents required or desirable in
connection therewith, to reflect:

 

(a) Change in Name or Location. A change in the name of the Company or the
location of the principal place of business of the Company;

 

(b) Change in Members. The admission, dilution, substitution, termination or
withdrawal of any Member in accordance with the provisions of this Agreement;

 

(c) Qualification to do Business. A change that is necessary to qualify the
Company as a limited liability company or a company in which the Members have
limited liability;

 

 33 

 

 

(d) Changes Which are Inconsequential, Curative or Required. A change that is:

 

(i) of an inconsequential nature and does not adversely affect any Member in any
material respect;

 

(ii) necessary or desirable to cure any ambiguity or to correct or supplement
any provisions of this Agreement;

 

(iii) required or specifically contemplated by this Agreement;

 

(iv) necessary to reflect the current Board of Managers on Schedule II following
the designation of a replacement Manager by notice to the Board of Managers and
the Members in accordance with the provisions of Section 4.01(a); or

 

(v) necessary to reflect the current Contributions and number of Units held by
each Member on the Company Register, following any change to such items in
accordance with the provisions of this Agreement; and

 

(e) Changes Under Applicable Law. A change in any provision of this Agreement
which requires any action to be taken by or on behalf of the Board of Managers
or the Company pursuant to the requirements of the Act or any other applicable
law if the provisions of applicable law are amended, modified, or revoked so
that the taking of such action is no longer required. The authority set forth in
this Section 10.02(e) shall specifically include the authority to make such
amendments to this Agreement and to the Certificate as the Board of Managers
deems necessary or desirable in the event that the Act or any other applicable
law is amended or eliminate or change any provision now in effect.

 

ARTICLE XI
NOTICES

 

Section 11.01 Method for Notices. All notices, requests or other communications
to the Company or any Member shall be in writing (which may include facsimile
transmission) and shall be given,

 

if to the Company, to:

 

SyncHealth, LLC d/b/a Trxade MSO

2107 Gunn Hwy

Odessa, FL 33556

Attention: Chief Executive Officer

 

and if to any Member, to the address or facsimile set forth on the Schedules to
this Agreement or any other address or facsimile number as a party may hereafter
specify for such purpose to the Company.

 

 34 

 

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.

 

ARTICLE XII
REPRESENTATIONS

 

Section 12.01 Investment Purpose. Each Member represents and warrants to the
Company and each other Member that, as of the signing of this Agreement:

 

(a) if other than an individual, it is duly organized, validly existing and in
good standing under the laws of the jurisdiction where it purports to be
organized;

 

(b) unless disclosed to the Company in writing on or prior to the date hereof,
it is a United States person (as defined in Section 7701(a) of the Code);

 

(c) it has full power and authority to enter into and perform this Agreement;

 

(d) all actions necessary to authorize the signing and delivery of this
Agreement, and the performance of obligations under it, have been duly taken;

 

(e) this Agreement has been duly signed and delivered by a duly authorized
officer or other representative of such Member (if such Member is not an
individual) and constitutes the legal, valid and binding obligation of such
Member enforceable in accordance with its terms (except as such enforceability
may be affected by applicable bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally, and except that the availability of
equitable remedies is subject to judicial discretion);

 

(f) no consent or approval of any other Person is required in connection with
the signing, delivery and performance of this Agreement by such Member;

 

(g) the signing, delivery and performance of this Agreement do not violate the
organizational documents of such Member (if such Member is not an individual) or
any material agreement to which such Member is a party or by which it or its
assets are bound; and

 

(h) all representations and warranties made by a Member in the Subscription
Agreements are incorporated herein by reference.

 

Section 12.02 Independent Inquiry. Each Member acknowledges, agrees, represents
and warrants that it has completed its own independent inquiry and has relied
fully upon the advice of its own legal counsel, accountant, financial and other
advisors in determining the legal, tax, financial and other consequences of this
Agreement and the suitability of this Agreement for such Member and its
particular circumstances and has not relied upon any representations or advice
by any other Member or their representatives or advisors or the Board of
Managers.

 

 35 

 

 

ARTICLE XIII

GENERAL PROVISIONS

 

Section 13.01 Governing Law. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT (WHETHER BASED UPON
CONTRACT, TORT OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICT OF
LAWS PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

Section 13.02 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each one of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement.

 

Section 13.03 Construction; Headings. Whenever the feminine, masculine, neuter,
singular or plural shall be used in this Agreement, such construction shall be
given to such words or phrases as shall impart to this Agreement a construction
consistent with the interest of the Members entering into this Agreement. Where
used herein, the term “Federal” shall refer to the U.S. Federal government. As
used herein, (a) “or” shall mean “and/or” and (b) “including” or “include” shall
mean “including without limitation.” The headings and captions herein are
inserted for convenience of reference only and are not intended to govern, limit
or aid in the construction of any term or provision hereof. It is the intention
of the parties that every covenant, term, and provision of this Agreement shall
be construed simply according to its fair meaning and not strictly for or
against any party (notwithstanding any rule of law requiring an Agreement to be
strictly construed against the drafting party), it being understood that the
parties to this Agreement are sophisticated and have had adequate opportunity
and means to retain counsel to represent their interests and to otherwise
negotiate the provisions of this Agreement. To the extent that any ambiguity or
inconsistency arises with respect to any provision(s) of this Agreement, the
Board of Managers shall resolve such ambiguity or inconsistency and such
resolution shall be binding upon the Members.

 

Section 13.04 Severability. If any term or provision of this Agreement or the
application thereof to any Person or circumstances shall be held invalid or
unenforceable, the remaining terms and provisions hereof and the application of
such term or provision to Persons or circumstances other than those to which it
is held invalid or unenforceable shall not be affected thereby.

 

Section 13.05 Relations with Members. Unless named in this Agreement as a
Member, or unless admitted to the Company as a Substituted Member or an
Additional Member as provided in this Agreement, no Person shall be considered a
Member. Subject to Article VIII, the Company and the Board of Managers need deal
only with Persons so named or admitted as Members.

 

Section 13.06 Waiver of Action for Partition. Each of the Members irrevocably
waives during the term of the Company any right that such Member may have to
maintain an action for partition with respect to any property of the Company.

 

 36 

 

 

Section 13.07 Successors and Assigns. All of the terms and provisions of this
Agreement shall inure to the benefit of and be binding upon each of the parties
hereto and their respective permitted transferees, if any; provided, however,
that no Transfer of the Interest of any Member shall be made except in
accordance with the provisions of Article VIII.

 

Section 13.08 Appointment of Board of Managers as Attorney-in-Fact. Each Member
(including any Substituted or Additional Member) hereby irrevocably constitutes,
appoints and empowers the Board of Managers and its duly authorized officers,
managers, agents, successors and assignees, with full power of substitution and
resubstitution, as its true and lawful attorneys-in-fact, in its name, place and
stead and for its use and benefit, to execute, certify, acknowledge, file,
record and swear to all instruments, agreements and documents necessary or
advisable to carrying out the following:

 

(a) any and all amendments to this Agreement that may be permitted or required
by this Agreement or the Act, including amendments required to effect the
admission of Additional Members or Substituted Members pursuant to and as
permitted by this Agreement or to revoke any admission of a Member which is
prohibited by this Agreement or the issuance of any Units or Equity Securities;

 

(b) any certificate of cancellation of the Certificate that may be necessary
upon the termination of the Company;

 

(c) any business certificate, certificate of formation, amendment thereto, or
other instrument or document of any kind necessary to accomplish the Company
Business;

 

(d) all conveyances and other instruments or documents that the Board of
Managers deems appropriate or necessary to effectuate or reflect the
dissolution, liquidation or winding-up of the Company pursuant to the terms of
this Agreement;

 

(e) compliance with Sections 8.04;

 

(f) all conveyances and other instruments or documents that the Board of
Managers deems appropriate or necessary to effectuate or reflect the conversion,
contribution or other actions contemplated by Section 13.16; and

 

(g) all other instruments that may be required or permitted by law to be filed
on behalf of the Company and that are not inconsistent with this Agreement.

 

The Board of Managers shall not take action as attorney-in-fact for any Member
which would in any way increase the liability of the Member beyond the liability
expressly set forth in this Agreement or which would diminish the substantive
rights of such Member. Each Member authorizes such attorneys-in-fact to take any
further action which such attorneys-in-fact shall consider necessary or
advisable in connection with any of the foregoing, hereby giving such
attorneys-in-fact full power and authority to do and perform each and every act
or thing whatsoever necessary or advisable to be done in and about the foregoing
as fully as such Member might or could do if personally present, and hereby
ratifying and confirming all that such attorneys-in-fact shall lawfully do or
cause to be done by virtue hereof. The appointment by each Member of the Board
of Managers and its duly authorized officers, agents, successors and assigns
with full power of substitution and resubstitution, as aforesaid, as
attorneys-in-fact shall be deemed to be a power coupled with an interest in
recognition of the fact that each of the Members under this Agreement shall be
relying upon the power of the Board of Managers and such officers, managers,
agents, successors and assigns to act as contemplated by this Agreement in such
filing and other action by it on behalf of the Company. The foregoing power of
attorney shall survive the Transfer by any Member of the whole or any part of
its Interests hereunder. The foregoing power of attorney may be exercised by
such attorneys-in-fact by listing all of the Members executing any agreement,
certificate, instrument or document with the signatures of such
attorneys-in-fact acting as attorneys-in-fact for all of them.

 

 37 

 

 

Section 13.09 Entire Agreement. This Agreement constitutes the entire agreement
among the Members and between the Members with respect to the subject matter
hereof and supersedes any agreement (including the Initial Agreement) or
understanding, including any term sheets or letters of intent, entered into as
of a date prior to the date hereof among or between them with respect to such
subject matter.

 

Section 13.10 No Third Party Beneficiaries. It is understood and agreed among
the parties that this Agreement and the covenants made herein are made expressly
and solely for the benefit of the parties hereto, and that, with the exception
of Trxade, no other Person, other than an Indemnified Party pursuant to Sections
4.04, 4.05 and 4.07, shall be entitled or be deemed to be entitled to any
benefits or rights hereunder, nor be authorized or entitled to enforce any
rights, claims or remedies hereunder or by reason hereof.

 

Section 13.11 Other Instruments and Acts. The Members agree to execute any other
instruments or perform any other acts that are or may be necessary to effectuate
and carry on the Company created by this Agreement.

 

Section 13.12 Remedies and Waivers. No delay or omission on the part of any
party to this Agreement in exercising any right, power or remedy provided by law
or provided hereunder shall impair such right, power or remedy or operate as a
waiver thereof. The single or partial exercise of any right, power or remedy
provided by law or provided hereunder shall not preclude any other or further
exercise of any other right, power or remedy. The rights, powers and remedies
provided hereunder are cumulative and are not exclusive of any rights, powers
and remedies provided by law.

 

Section 13.13 Specific Performance. The parties hereto agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with its specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

 38 

 

 

Section 13.14 Public Announcements. No Member will issue any public
announcements or disseminate any advertising or marketing material concerning
the existence or terms of this Agreement without the prior written approval of
the Board of Managers, except to the extent such announcement is required by
law. If a public announcement is required by law, the Member required to make
such disclosure will consult with the Board of Managers before making the public
announcement. To the extent any announcement or any advertising or marketing
material permitted under this Section 13.14 expressly refers to any Member or
their Affiliates, such Member shall, in its sole discretion, have the right to
review and revise such announcement or advertising or marketing material prior
to its release. Notwithstanding anything to the contrary, this Section 13.14
shall not prevent any Member from communicating with limited partners or
prospective limited partners or investors of such Member or its Affiliates in
connection with fundraising efforts or reporting requirements.

 

Section 13.15 Competitive Activities. No Manager shall be required to manage the
Company as his, her or its sole and exclusive function and the Board of
Managers, any Member of the Company and any of their respective Affiliates may
have other business interests and may engage in other activities in addition to
those relating to the Company. Such other business interests or activities may
be of any nature or description, and may be engaged in independently or with
others, and neither the Company nor any Member shall have any right, by virtue
of this Agreement or the Company relationship created hereby, in or to such
other ventures or activities of the Board of Managers or any other Member or any
of their respective Affiliates, or to the income or proceeds derived therefrom,
and the pursuit of such ventures, even if competitive with the Company Business,
shall not be deemed wrongful or improper.

 

Section 13.16 Roll-Up Transaction in Connection with an Initial Public Offering,
Tag-Along Sale. Notwithstanding anything to the contrary contained herein, in
connection with the Initial Public Offering or a Tag-Along Sale, and upon the
request of the Board of Managers, each of the Members hereby agrees that it
will, at the expense of the Company, take such action and execute such documents
as may reasonably be requested to effect such Initial Public Offering or
Tag-Along Sale, including taking all such actions and executing such documents
as may reasonably be requested to convert the Company into a corporation or to
contribute its respective Units or other Equity Securities to a corporation, in
each case substantially concurrently with the closing of the Initial Public
Offering or Tag-Along Sale, as applicable (a “Roll-Up Transaction”); provided,
that, in connection with any Roll-Up Transaction, the Members shall be entitled
to receive that value of capital stock of the corporation whose shares of
capital stock are being sold in connection with such Initial Public Offering or
Tag-Along Sale, as applicable, as equals the amount such Member would be
entitled to receive, relative to the Units or other Equity Securities which such
Member held in the Company immediately prior to such conversion or contribution,
under Section 9.03 if a liquidation of the Company had occurred immediately
prior to the consummation of such Initial Public Offering or Tag-Along Sale, as
applicable, with the proceeds in such liquidation equal in amount to the implied
aggregate equity valuation of such corporation immediately prior to the
consummation of such Initial Public Offering or Tag-Along Sale, as applicable;
provided, further, that the shares of capital stock received by each such Member
shall as nearly as practicable provide the Member with the same economic and
other rights, as such Member was entitled to prior to such conversion or
contribution.

 

 39 

 

 

Section 13.17 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT OF CHANCERY (OR, IF THAT COURT
DOES NOT HAVE JURISDICTION, TO THE SUPERIOR COURT OF NEW CASTLE COUNTY DELAWARE)
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO
OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS
SECTION, AND STIPULATES THAT THE DELAWARE COURT OF CHANCERY (OR, IF THAT COURT
DOES NOT HAVE JURISDICTION, THE SUPERIOR COURT OF NEW CASTLE COUNTY DELAWARE)
SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER EACH OF THE PARTIES FOR THE
PURPOSE OF LITIGATING ANY DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR
RELATING IN ANY WAY WHATSOEVER TO THIS AGREEMENT. EACH PARTY HEREBY AUTHORIZES
AND AGREES TO ACCEPT SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN
ANY ACTION AGAINST IT AS CONTEMPLATED BY THIS SECTION BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING
OF NOTICES AS SET FORTH IN THIS AGREEMENT.

 

[The remainder of this page is intentionally left blank.]

 

 40 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SYNCHEALTH MSO, LLC         MANAGERS:         By: Alliance Pharma Solutions,
LLC   Its: Manager         By:     Name:  Surendra Ajjarapu   Title: Chief
Executive Officer         By: PanOptic Health, LLC   Its: Manager         By:  
Name:  Meriam Ibrahim   Title: Manager

 

Signature Page To

Limited Liability Company Agreement Of SyncHealth LLC

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  MEMBERS:         Alliance Pharma Solutions, LLC         By:     Name: 
Surendra Ajjarapu   Title: Chief Executive Officer         PANOPTIC HEALTH, LLC
        By:   Name:  Meriam Ibrahim   Title: Manager

 

Signature Page To

Limited Liability Company Agreement Of Synchealth Llc

 

   

 

 

SCHEDULE I

 

MEMBERS

 

The following is as of 1 January 2019:

 



Name of Member  Address  Capital Account   Number of Units              
Alliance Pharma Solutions, LLC  3840 Land O’ Lakes Blvd.
Land O’ Lakes, FL 34639
Attention: Suren Ajjarapu  $250,000    300,000                 PanOptic Health,
LLC  2063 Rancho Valley Dr., Suite 320-191
Pomona, CA 91766
ATTN: Meriam Ibrahim  $100    700,000         TOTAL    1,000,000 

 

Schedule I To

Limited Liability Company Agreement Of Synchealth Llc

 

   

 

 

SCHEDULE II

 

BOARD OF MANAGERS

 

The following is as of 1 January 2019:

 

Meriam Ibrahim (PanOptic Manager)

 

Shawn Patel (Alliance Manager)

 

TBD (Independent Manager)

 



Schedule II To

Limited Liability Company Agreement Of Synchealth Llc

 

   

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

SYNCHEALTH MSO, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

Dated as of 1 January 2019

 

THE MEMBERSHIP INTERESTS AND UNITS REPRESENTED BY THIS SECOND AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, OFFERED, ASSIGNED, PLEDGED OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL
RESTRICTIONS ON TRANSFER SET FORTH HEREIN.

 

SUCH INTERESTS ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED
IN THIS AGREEMENT, AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE TRANSFER OF
SUCH INTERESTS UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER.

 

   

 

